Citation Nr: 1413168	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a head injury.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for cold injury residuals, claimed as a bilateral foot condition.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in the September 2007 decision, the RO determined that new and material evidence had been presented in connection with the Veteran's claim of service connection for a cervical spine disability, which claim was previously finally denied.  The RO thus "reopened" the claim and adjudicated it on the merits, finding that the evidence failed to warrant a grant of service connection.  In comparing the evidence of record at the time of the last final denial with that currently of record, the Board finds that the RO was correct to reopen the claim based on the submission of a private medical opinion attributing a number of diagnosed cervical spine disabilities to an in-service motor vehicle accident, as a favorable nexus opinion was not previously of record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Given the new and material evidence has been submitted and in light of the fact that the RO considered the merits of the reopened claim in the first instance, the Board's decision below will address the issue of entitlement to service connection for a cervical spine disability, as indicated on the title page of this decision.

The Board also notes that after issuance of the statement of the case (SOC) in August 2010, and before the case was certified to the Board in 2014, additional evidence was associated with the claims folder.  Generally, when the agency of original jurisdiction (AOJ) receives additional evidence after issuance of the SOC and before the appeal is certified to the Board, the AOJ is required to furnish the Veteran and his representative a supplemental SOC (SSOC), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. §§ 19.31, 19.37(a) (2013).  A review of the evidence submitted and/or associated with the record since August 2010 reveals that it is either duplicative of evidence already of record or pertains to issues not currently before the Board.  Accordingly, the Board finds that a remand for the AOJ to consider this evidence in the first instance is not required.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran has a degenerative disc disease of the cervical spine that is attributable in part to an in-service motor vehicle accident.

2.  By February 1979 and September 1993 decisions, the Board denied claims of service connection for disabilities of the head, low back, feet, and left knee and/or determined that the new and material evidence had not been submitted to reopen previously denied claims for such; these decisions are final.

3.  Evidence received since the last final decisions concerning the matters before the Board is cumulative and redundant of evidence of record at the time of those decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the feet, left knee, back, or head claims; nor does it raise a reasonable possibility of substantiating those claims.



CONCLUSIONS OF LAW

1.  The Veteran has degenerative disc disease of the cervical spine that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The February 1979 and September 1993 Board decisions that denied service connection for disabilities of the head, low back, feet, and left knee and/or determined that the new and material evidence had not been submitted to reopen previously denied claims for such are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (1979 & 1993).

3.  New and material evidence sufficient to reopen the previously denied claims of service connection for a left knee disability, a low back disability, residuals of a head injury, and residuals of a cold injury, claimed as frozen feet, has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In the instant case, the Veteran seeks service connection for a cervical spine disability, which he attributes to a motor vehicle accident sustained in service.  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  At the outset, the Board notes that the Veteran has been found to have multi-level degenerative disc disease of the cervical spine, confirmed by diagnostic testing, predominantly at C3-4 and C4-5.  The evidence of record also verifies that the Veteran was involved in a motor vehicle accident in 1953, at which time he was noted to have sustained contusions to his forehead, chest, and ankle and a puncture wound to his elbow.  Thus, the question is one of nexus.  See Davidson, supra.

Upon review of the evidence of record, the Board finds that an award of service connection for degenerative disc disease of the cervical is warranted.  In so finding, the Board relies on the opinion provided by the Veteran's private physician, T.W., M.D., in February 2008.  Specifically, upon examination of the Veteran, to include obtaining x-rays of the cervical spine, and in consideration of the report of the Veteran's in-service motor vehicle accident documenting an injury to the forehead, chest, ankle, and elbow, Dr. T.W. stated that it was his opinion, as an orthopedic spine surgeon with nearly 20 years of experience, that the Veteran's cervical spine problems, to include spinal stenosis, spondylosis, and degenerative disc disease, are, in part, related to the 1953 motor vehicle accident.  The clinician explained that an injury such as the one sustained by the Veteran during service, to include hitting one's head and cheat, is related to the development of the Veteran's cervical spine problems.  

The Board notes that the Veteran was also afforded a VA examination in connection with his claim, the report of which contains a diagnosis of multi-level degenerative disc disease of the cervical spine.  Regarding the likelihood that that disability is related to the Veteran's period of military service, the VA examiner reported that she could not, without resorting to speculation, state that the disability was related to service.  She further indicated that according to medical literature most degenerative disc disease of the spine was caused by normal wear and tear, but that it could not be ruled out with a 100 percent certainty that the Veteran's degenerative disc disease was related to the in-service injury.  The Board observes in this regard that an examination report is not per se inadequate merely because an examiner concludes that he or she is unable to offer a nonspeculative opinion.  Rather, if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Thus, to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Rather, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to arrive at an opinion.  Jones, supra (in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

Here, it is unclear from the record why the VA examiner could not provide a medical opinion without resorting to speculation.  Without a clear understanding from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the March 2010 examination with regard to the Veteran's cervical spine degenerative disc disease is inadequate.

Thus, while the evidence is not unequivocal, after reviewing all the evidence on file, and when reasonable doubt is resolved in favor of the Veteran, the evidence suggests that the Veteran's cervical spine degenerative disc disease is, at least in part, attributable to injuries sustained as a result of his in-service motor vehicle accident.  In this regard, the Board acknowledges that the Dr. T.W.'s opinion is lacking somewhat in rationale.  However, there are no reasons or bases requirements imposed on a medical examiner.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, supra.

In the instant case, there is no indication that Dr. T.W. failed to consider any piece of relevant evidence before providing his opinion.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Further, given that the VA examiner's opinion has been deemed inadequate for evaluation purposes, the Board need not weigh the Dr. T.W.'s opinion against other evidence.  Indeed, no other medical professional has provided a contrary etiology for the Veteran's diagnosed cervical spine disability.  As such, the Board finds that the lack of a more detailed rationale does not render Dr. T.W.'s opinion obtained in this case inadequate.  Thus, resolving reasonable any doubt in favor of the Veteran, the Board concludes that service connection for cervical spine degenerative disc disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  

II.  Petition to Reopen Previously Denied Claims

A review of the record shows that in February 1979, the Board denied, among other things, the Veteran's claims of service connection for disabilities of the lumbar spine and head.  By rating action dated in February 1982, the RO denied service connection for frozen feet.  Thereafter, the Veteran filed claims of service connection for, among other things, disabilities of the knees, feet, back, and neck.  By way of a November 1988 decision, the RO denied service connection for knee and neck disabilities and determined that new and material evidence had not been submitted to reopen the previously denied claims of service connection for frozen feet and a back disability.  The Veteran appealed that decision to the Board and in a September 1993 decision, the Board affirmed the RO's November 1988 findings, which decision was not appealed.  Because the Board's prior decisions were either rendered prior to the advent of the United States Court of Appeals for Veterans Claims (Court) or not appealed to the Court, they constituted final appellate determinations as to any issue addressed therein.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2013).

As a result of the finality of the Board's 1979 and 1993 decisions, the Veteran's claims of service connection for a left knee disability, a low back disability, and residuals of a head injury and frozen feet, filed in February 2005 and May 2007, may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2012).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).
In this case, the relevant evidence of record at the time of the Board's 1979 and 1993 decision included:  the Veteran's service treatment records (STRs); VA outpatient treatment records; VA examination reports; private medical evidence; records from the Social Security Administration (SSA); and numerous lay statements, to include the transcripts of several RO hearings.  A review of the Veteran's STRs shows that he was involved in a motor vehicle accident in 1953, at which time he was noted to have sustained contusions to his forehead, chest, and ankle and a puncture wound to his elbow.  In January 1954, the Veteran was diagnosed as having cellulitis of the feet with a possibility of frostbite and the treatment records show continued complaints related to the feet during service.  An August 1954 treatment entry also contained a diagnosis of back strain and records indicate whirlpool treatment for the knee cap, but do not specify right or left knee.  The Veteran's separation examination report did not disclose any disabilities of the head, feet, back, or left knee.

During an April 1978 hearing, the Veteran indicated having injured his head during the in-service motor vehicle accident and alleged experiencing residual pain, headaches, and dizziness.  Post-service treatment records demonstrate continued complaints of knee and back pain, which the Veteran alleged had existed since service and were related to the in-service motor vehicle accident.  The treatment records also reveal diagnoses of, among other things, degenerative joint and degenerative disc disease of the lumbosacral spine, lumbosacral spine strain, low back pain syndrome, and degenerative changes of the left knee, as well as some complaints of headaches.  The Veteran also testified during his RO hearing as to his belief that his claimed disabilities were related to service and additionally indicated experiencing some foot pain after service, but stated that he "wasn't paying that much attention."  In a January 1982 statement, the Veteran reported that his feet often stayed hot and that he had some numbness.

In essence, what the evidence of record at the time that the Veteran's claim were either denied on the merits or it was determined that new and material evidence sufficient to "reopen" those claims that had previously been denied on the merits showed was an in-service motor vehicle accident; in-service treatment related to the feet and one indication of knee treatment, although nonspecific as to which knee; current diagnoses of left knee and low back disabilities; complaints of back and knee pain since service; and the Veteran's allegations that he suffers residuals from frostbite and a head injury sustained in service.  What the record did not contain at the time that the Veteran's claims were previously finally denied was evidence demonstrating a link between the Veteran's left knee and/or lumbar spine disabilities and service or evidence showing that the Veteran in fact suffered any residual disability related to the in-service treatment for a contusion on his head and/or his feet, to include his cellulitis and possible frostbite.  

Indeed, in denying service connection for head and back disabilities in February 1979, the Board found that although STRs indicated that the Veteran had sustained a contusion to his forehead as a result of the in-service motor vehicle accident and later complained of headaches, the evidence demonstrated that any injuries were acute and transitory and did not indicate any present residuals of the head injury.  The Board further found that the evidence failed to show an interrelationship between the Veteran's back disability, diagnosed in the 1970s, and service.  In its February 1982 decision, the RO denied service connection for frozen feet, finding that there was no evidence of any residuals of such on a recent examination.  In its September 1993 decision, the Board determined that new and material evidence had not been submitted to reopen the previously denied claims of service connection for a back disorder and/or residuals of frozen feet because the evidence submitted since the claims were previously denied failed to demonstrate that the Veteran had a back disability as a result of injury sustained in service and did not indicate the presence of any residuals of frostbite of the feet.  The Board also denied, as not well grounded, the Veteran's claims of service connection for a knee disability because the evidence did not demonstrate a knee disability as a result of the Veteran's in-service motor vehicle accident.

The relevant evidence that has been added to the record since the last final decisions on the Veteran's claim includes:  copies of STRs; VA treatment records; VA examination reports; private medical records, and lay statements from the Veteran.  The Board has considered whether the evidence associated with the record since the Veteran's claims were last finally denied constitutes new and material evidence sufficient to reopen the claims of service connection for a left knee disability, a low back disability, residuals of a head injury, and/or residuals of a cold injury, but finds that it does not.  At the outset, the Board notes that many of the newly associated records are copies of STRs and/or treatment records previously considered by the Board, which evidence cannot be considered new as it is duplicative of evidence previously of record.  Further, the Veteran's lay statements cannot be considered new evidence as he has merely reiterated his prior assertions regarding his theories for why he should be service connected for his claimed disabilities.  Moreover, none of the medical evidence associated with the claims folder since the February 1979 and September 1993 Board decisions demonstrates that the Veteran has, at any point since service, been diagnosed as having residual disability related to his in-service head and/or cold injury.  Although some of the records notes complaints of headaches, there is no indication that those headaches are related to the Veteran's in-service motor vehicle accident and resulting contusion.  Additionally, while the VA treatment records evidence treatment related to the Veteran's feet, such treatment is related to the Veteran's diagnosis of hallux limitus, or arthritis of the first metatarsophalangeal joint, and there is no suggestion that that disability or related symptoms are in any way attributable to his period of military service.  The evidence also fails to suggest that the Veteran has a left knee or lumbar spine disability that is attributable to service, to include his noted motor vehicle accident. 

In this regard, the Board notes that although not required, the Veteran was afforded VA examinations in connection with his claims, the reports of which contain no evidence raising a reasonable possibility of substantiating the Veteran's claims.  In fact, the reports contain either negative nexus opinions and/or relate the Veteran's claimed symptomatology and diagnoses to things other than service, such as the aging process or a previous cerebrovascular accident.  The Board has also considered whether Dr. T.W.'s report can be considered new and material evidence sufficient to reopen any claim other than the one for service connection for a cervical spine disability, but finds that the nexus opinion contained therein relates only to the Veteran's cervical disorders.  Notably, although Dr. T.W.'s report indicates a diagnosis lumbar spondylosis, reading the report in its entirety, the Board finds that Dr. T.W.'s opinion that the Veteran's "spinal stenosis, spondylosis, and degenerative disc disease, is in part related to the service connected injury and motor vehicle accident of 1953," pertains only to his cervical spine, as Dr. T.W. begins by specifically stating that the given opinion relates to the Veteran's cervical spine problems.

In sum, because the evidence associated with the claims folder since the Veteran's claims were last finally denied is either cumulative and redundant of previously submitted evidence or does not relate to an unestablished fact necessary to substantiate the claims of service connection for a low back or left knee disability, as it does not substantiate that the Veteran has a low back or left knee disability that is attributable to service, or to an unestablished fact necessary to substantiate the claims of service connection for residuals of a head or cold injury, as it does not substantiate that the Veteran has a residual disability related to a head or foot injury sustained in service.  Thus, the evidence associated with the record since the September 1979 and September 1993 Board decisions does not raise a reasonable possibility of substantiating any claim.  Moreover, although not required, because, as will be discussed in further detail below, VA afforded the Veteran examinations in connection with his claims, the Board need not consider whether the evidence triggers VA duty to assist.  See Shade, supra.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petitions to reopen the claims of service connection for a left knee disability, a lumbar spine disability, residuals of a head injury, and residuals of a cold injury must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in May 2006 and June 2007.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Kent and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, VA treatment records, VA examination reports, private treatment records, and lay statements.  Regarding the Veteran's award of SSA disability benefits, the Board notes that while the notice of the May 1982 SSA decision is of record, the Veteran's SSA records, to include any medical records relied upon in rendering the favorable decision, were not specifically obtained.  Generally, once VA is put on notice that the Veteran has been granted SSA disability benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In the instant case, the Board finds that remand to attempt to obtain copies of evidentiary material used in his SSA benefits claim is not necessary as attempts to obtain such records would be futile.  In this regard, the Board points out that SSA policy is to destroying records associated with the award of SSA disability benefits "7 years after the date of adjudication of the most recently awarded claim if: 1) the person has attained full retirement age; or 2) the medical reexamination date is scheduled to occur after attainment of full retirement age."  See SSA Privacy Act Systems of Records Notices (SORNs), SORN# 60-0320 (2003) (available at http:// www.ssa.gov/foia/bluebook/60-0320.htm).  Here, the Veteran attained full retirement age in January 1998, which is more than 15 years ago.  Thus, there is no reason to believe his SSA records would still be in existence and to remand the matter would result in no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).  

The Board also points out that although the duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence, 38 C.F.R. § 3.159(c)(4)(iii), the Veteran was afforded examinations in connections with his claims.  In this regard, the Board notes that if a VA examination is provided even though not required, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).  Upon review of the examination reports, the Board finds that the examination afforded to the Veteran was adequate, as the examiner examined the Veteran, took into consideration his subjective complaints, conducted the appropriate tests, and reviewed the relevant evidence prior to rendering opinions regarding the likelihood that the Veteran's claimed disabilities were related to service.  To the extent that the examiner's opinions are lacking in rationale, as noted above, there is no reasons or bases requirement imposed on a medical examiner.  See Ardison, supra.  It is not apparent that the examiner failed to consider any piece of relevant evidence before providing the requested opinions and the Board finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is granted.

As new and material evidence to reopen a claim of service connection for a left knee disability has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for residuals of a head injury has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for cold injury residuals, claimed as a bilateral foot condition, has not been received, the claim to reopen is denied.

As new and material evidence to reopen a claim of service connection for a lumbar spine disability has not been received, the claim to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


